Citation Nr: 1007763	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-03 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, OK


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on January 
12, 2007, and on January 14, 2007.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to 
January 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Oklahoma City, 
Oklahoma, Department of Veterans Affairs Medical Center 
(VAMC), which denied the above claim.  


FINDINGS OF FACT

1. The Veteran received emergency treatment at a private 
facility on January 12, 2007, and January 14, 2007, for 
localized cellulitis to the posterior scrotum with abscess to 
the groin.

2. The Veteran is in receipt of a total disability rating 
based on individual unemployability (TDIU) for his service-
connected anxiety disorder, tinnitus, bilateral hearing loss, 
and chin scar, effective from October 2, 2005.

3.  The private medical services received in January 2007 
were rendered in a medical emergency of such nature that the 
Veteran could reasonably conclude that delay would have been 
hazardous to life or health, and treatment at a VA facility 
was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
January 12, 2007, and January 14, 2007, have been met.  38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (West 2002 & 
Supp. 2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
Veteran's claim is granted, any failure in notifying or 
assisting him is harmless error.  

The Veteran essentially contends that he is entitled to 
reimbursement for unauthorized medical treatment he received 
in January 2007 because these services were rendered in a 
medical emergency and treatment at a VA facility was not 
feasible at that time.  Specifically, the Veteran has 
reported that he began experiencing groin pain with swelling 
that made it impossible for him to sit or stand.  He has also 
indicated that, prior to seeking any medical treatment, he 
called the VA outpatient clinic in Fort Sill, Oklahoma, to 
seek guidance as to what action to take for his medical 
condition.  In this regard, the Veteran has reported that the 
answering service advised him to seek emergency treatment at 
his local hospital for his pain and swelling.  Finally, the 
Veteran has reported that, based on this advice and his 
determination that his pain and swelling was a medical 
emergency, he sought treatment at the local hospital, which 
was only a few miles away from his house, rather than driving 
approximately 100 miles to the VA medical center in Oklahoma 
City, Oklahoma.  

Generally, a Veteran must satisfy three conditions in order 
to be entitled to payment or reimbursement for medical 
expenses incurred at a non-VA facility.  First, the care and 
services rendered must have been for either a) an adjudicated 
service-connected disability, b) a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, c) any disability 
of a Veteran who has a total disability, permanent in nature, 
resulting from a service- connected disability, or d) any 
injury, illness, or dental condition in the case of a Veteran 
who is participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i).  Second, the services must have been rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Finally, the Veteran must show 
that no VA or other Federal facilities were feasibly 
available, and that an attempt to use such facilities 
beforehand or to obtain prior VA authorization for the 
services required would not have been either reasonable, 
sound, wise, or practicable, or that such treatment was, or 
would have been, refused.  If any one of the foregoing 
requirements is lacking, the benefit sought may not be 
granted.  See 38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

At the outset, the Board notes that, at the time of his 
emergency room treatment, the Veteran was in receipt of a 
TDIU for his service-connected anxiety disorder, tinnitus, 
bilateral hearing loss, and chin scar, effective from October 
2, 2005.  As such, the emergency treatment of any disability 
would be eligible for payment or reimbursement.  See 38 
U.S.C.A. § 1728(a)(2).

The record reflects that, on January 12, 2007, the Veteran 
reported to the emergency room at the Comanche County 
Memorial Hospital (CCMH) in Lawton, Oklahoma, at 
approximately 7:00 a.m. with complaints of groin pain and 
swelling of the posterior aspect of the testicles.  The 
hospital admission report indicates that the Veteran had been 
experiencing such pain and swelling for three days at the 
time that he sought treatment.  On examination, the doctor 
noted that the Veteran had a small amount of swelling and 
induration to the posterior aspect of the scrotum, extending 
back towards his rectum, with no hard induration or abscess 
with a focal point.  The doctor indicated that there was a 
small amount of swelling that was moveable, and went on to 
diagnose the Veteran with localized cellulitis to the 
posterior scrotum, which was to be treated with Rocephin, 
Doxycycline, Bactim, and Lortab.  Finally, the doctor advised 
the Veteran to seek follow-up treatment at the emergency room 
or with his family doctor within 48 hours.  

On January 14, 2007, the Veteran returned to the emergency 
room at the CCMH for treatment of an abscess that had 
developed in the scrotal peritoneal area.  The Veteran 
reported having some drainage of the abscess and indicated 
that the abscess itself appeared to be getting hard.  The 
hospital admission report indicates that the Veteran's 
abscess was cleaned and then drained, with copious amounts of 
purulent discharge removed.  The doctor noted that the 
Veteran felt much better after the wound was drained and 
dressed.  The Veteran's discharge diagnosis was cellulitis 
with abscess to the groin, status post incision and drainage.  
Upon discharge, the Veteran was to advised to continue taking 
the antibiotics and pain relievers, and to follow-up with his 
doctor at the VA medical clinic the following week.  

Based on the foregoing, the Board concludes that the 
Veteran's pain and swelling of the groin, which made it 
impossible for him to sit or stand, constituted a medical 
emergency of such nature that he could reasonably conclude 
that delay would have been hazardous to life or health.  
Additionally, no VA facility was feasibly available, as the 
nearest VA emergency room was approximately 100 miles away.  
In this regard, the Board again notes that, prior to seeking 
private treatment for his condition, the Veteran contacted 
the VA outpatient clinic in For Still, Oklahoma, who advised 
him to seek emergency treatment at his local hospital for his 
pain and swelling.  In short, given the Veteran's TDIU 
status, in combination with the reasonably perceived emergent 
circumstances surrounding his medical condition and the 
geographic distance to the nearest VA emergency room facility 
in Oklahoma City, the requirements for reimbursement of 
medical expenses incurred at a non-VA facility are satisfied 
in this case.  See 38 U.S.C.A. § 1725, 1728; 38 C.F.R. § 
17.120.  Therefore, entitlement to payment or reimbursement 
of emergency medical expenses incurred on January 12, 2007, 
and January 14, 2007, is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility on January 12, 2007, 
and January 14, 2007, is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


